—In an action, inter alia, to recover damages for negligence and wrongful death, nonparty Peter J. Kurshan appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (Gerard, J.), dated April 6, 1998, as granted that branch of the plaintiffs motion which was to impose a sanction upon him, and sanctioned him $5,000. The defendant Freightliner, Inc., also appeals from the order.
Ordered that the appeal of Freightliner, Inc., is dismissed, for failure to perfect the appeal (see, 22 NYCRR 670.8 [e]); and it is further,
Ordered that the order is reversed insofar as appealed from by Peter J. Kurshan, on the law, without costs or disburse*468ments, that branch of the plaintiffs motion which was to impose a sanction upon the appellant is denied, and the sanction imposed is vacated.
Under the particular circumstances of this case, a sanction was not warranted. S. Miller, J. P., Sullivan, Joy and Altman, JJ., concur.